ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 3/29/21 wherein claims 1-39 were canceled; claims 40, 41, 44, and 49 were amended; and claims 53-57 were added.
	Note(s):  Claims 40-57 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/9/21 to the rejection of claims 40-52 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.  
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 20-27, 29, 31, 32, 38, 42-44, 50, 51, and 52 of copending Application No. 16/228,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
  (in combination with ascorbic acid) and methods of using those species for imaging purposes.  The claims differ in that of the copending application are not limited to those encompassed by 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

II.	Claims 40-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-29 of copending Application No. 16/745,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the copending application are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  Thus, it would be obvious to the skilled artisan that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.
III.	Claims 40-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the patented invention are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  Thus, it would be obvious to the skilled artisan that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.
IV.	Claims 40-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the patented invention are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  Thus, it would be obvious to the skilled artisan that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

112 Second Paragraph Rejections
All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casebier et al (US Patent No. 7,344,702).
	Casebier et al disclose methods of making and using compounds for imaging myocardial perfusion (see entire document, especially, abstract; column 16, lines 20-63; columns 16-17, bridging paragraph; column 33, Example 2H; column 42, Example 4G).  In particular, Casebier et al disclose 
    PNG
    media_image3.png
    189
    467
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    184
    463
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    186
    363
    media_image5.png
    Greyscale
   (column 7, lines 56-67; column 8, lines 1-19; columns 125-126, claim 1) which are encompassed by Applicant’s Formula 
    PNG
    media_image6.png
    219
    137
    media_image6.png
    Greyscale
.  In addition, Casebier et al disclose that for diagnostic kits that are used for preparing their compositions, imaging, and/or monitoring myocardial perfusion, one may use ascorbic acid (column 17, lines 43-55 and 64-67).  Also, Casebier et al disclose the radiosynthetic and purification procedures for preparing the radiolabeled complexes with a fluorine-18 radionuclide.  In the preparation procedure, it is noted that a dedicated specific HPLC (high purification liquid chromatography) unit was used for radioanalytical analyses of the final product (column 58, line 38 through column 60, line 16).
Thus, both Applicant and Casebier et al disclose species encompassed by the Formula 
    PNG
    media_image6.png
    219
    137
    media_image6.png
    Greyscale
 which may be in the presence of a stabilizer, ascorbic acid.  
While Casebier et al do not specifically disclose the amount of ascorbic acid present in the composition, it would have been obvious to optimize the amount of ascorbic acid because according to MPEP 2144.05, where a reference generally disclose the criticality of a parameter and there would be a reasonable expectation of success for optimizing that component, then optimizing that parameter using routine experimentation is within the skill of one of ordinary skill in the art.  Casebier et al disclose that an embodiment of their invention encompass diagnostic kits for the preparation of the diagnostic agents for detecting, imaging, and/or monitoring myocardial perfusion wherein a stabilization aid (e.g., ascorbic acid) may be present (see column 17, lines 43-52 and 64-67).  Thus, the instant invention is rendered obvious by Casebier et al.
APPLICANT’S ASSERTIONS
	In summary, the following assertions are made:  (1) Casebier et al provide ascorbic acid in a laundry list of stabilizing agents (see column 17, lines 64-67) and (2) none of the working examples of Casebier et al employs a stabilizing agent in the radiopharmaceutical compositions, let alone ascorbic acid as a stabilizer. (3) In addition, it is asserted that Casbier et al is silent to a suitable concentration of ascorbic acid and the reference does not disclose the specific pH range.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive.  First, in regards to Applicant’s assertion that Casebier et al provide ascorbic acid in a laundry list of stabilizing agents (see column 17, lines 64-67), the following response is given.  A list of seven stabilizers are disclosed in column 17, lines 64-67 (see the excerpt included below).  Second, ascorbic acid is the first stabilizer listed in the grouping.  A listed of seven substances of which ascorbic acid is listed first would be obvious to a skilled artisan to be a first choice based on listing or is a choice that a skilled artisan could readily envision based on the small number of exemplified stabilizers listed.

Casebier et al, column 17, lines 64-67

    PNG
    media_image7.png
    95
    511
    media_image7.png
    Greyscale

	In regards to Applicant’s assertion that none of the working examples of Casebier et al requires a stabilizing agent in the radiopharmaceutical compositions, let alone ascorbic acid as a stabilizer, the following response is given.  Applicant is respectfully reminded that a reference is not limited to its preferred embodiments, but must be considered for what it teaches as a whole.  Casebier et al disclose that one may have a stabilization aid present in column 17, lines 64-67.  Also, Casebier et al disclose that one may have a component in a diagnostic kit that serves multiple functions such as a reducing agent also acting as a stabilization aid (column 18, lines 12-16, see excerpt below).  In column 23, lines 3-10, it is disclosed that a stabilization aid is typically added to the metallopharmaceutical or to the diagnostic kit to either stabilize the metallopharmaceutical or to prolong the shelf-life of the kit before it is used.  The term ‘typically’ as defined by any general dictionary (e.g., Merriam-Webster’s Dictionary) means ‘in most cases’, ‘generally’, and ‘usually’.  Thus, the skilled artisan would recognized based on the teachings of Casebier et al, that one would ‘typically’ (usually) include a stabilization aid to a diagnostic kit/imaging agent/contrast agent wherein the imaging agent is the structure containing 18F.
	
Casebier et al, column 18, lines 12-16

    PNG
    media_image8.png
    112
    503
    media_image8.png
    Greyscale


Casebier et al, column 23, lines 3-10

    PNG
    media_image9.png
    184
    504
    media_image9.png
    Greyscale

Hence, based on the fact that the prior art teaches the compound/pharmaceutical composition and the addition of ascorbic acid to impart stability to the compound/composition, it would have been obvious to a skilled artisan to determine by routine experimentation the optima amount of ascorbic acid necessary to stabilize the compound/composition.  According to MPEP 2164.06, the quantity of experimentation needed to be performed by one skilled in the art is one factor involved in determining whether ‘undue experimentation’ is required to make and use the invention.  In this particular instant, it is believed that undue experimentation is not necessary as the cited prior art discloses that a stabilizer is typical and Applicant has selected one from the prior art’s preferred list so determining the best concentration range of ascorbic acid to yield the desired result is routine.
	Furthermore, in regards to Applicant’s assertion that Casbier et al is silent to disclosing the specific pH range, the following response is given.  According to MPEP 2112.01, it is set forth that products of identical chemical composition cannot have mutually exclusive properties.  Thus, a chemical composition and its properties are inseparable.  Hence, the properties/characteristics (pH) associated with Applicant’s compound/composition will also be applicable to Applicant’s compound/composition.  Like the determination of the ascorbic acid concentration, a skilled artisan would be able to readily calculate the pH of the composition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 14, 2021